*486Resettled order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 30, 2004, which, after a fact-finding determination, terminated respondent mother’s parental rights and committed custody and guardianship of the child to petitioners for the purpose of adoption placement, unanimously affirmed, without costs.
There was clear and convincing evidence that despite petitioner agency’s diligent efforts, respondent permanently neglected her child by failing to maintain contact or plan for his future (Social Services Law § 384-b [7] [a]). Although the agency had devised a plan to reunite respondent and the child, and referred her to drug rehabilitation programs, she never completed the treatment program, thus failing to address the problems that led to the child’s placement in the first place (see Matter of Paul H., 208 AD2d 402 [1994]).
In view of respondent’s failure and the fact that the child has bonded with his foster mother, there was a preponderance of evidence that termination of respondent’s parental rights was in the child’s best interests (Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Mazzarelli, J.E, Friedman, Gonzalez, Catterson and Malone, JJ.